                       Case 20-23437-PDR           Doc 32      Filed 08/20/21      Page 1 of 7

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

                                                                                    CASE NO.: 20-23437-BKC-PDR
                                                                                 PROCEEDING UNDER CHAPTER 13

IN RE:

ROBERTO FERNANDEZ
XXX-XX-0615
MADELAIDE TOME
XXX-XX-0452

_____________________________/
DEBTORS

                          TRUSTEE'S MOTION TO DISMISS AND CERTIFICATE OF
                          SERVICE OF COURT GENERATED NOTICE OF HEARING

    COMES NOW, Robin R. Weiner, Standing Chapter 13 Trustee in the above-referenced bankruptcy
case ("Trustee"), and files her Motion to Dismiss pursuant to 11 U.S.C. §1307(c) for the reason(s) set forth
below:

   1.    Failure to modify or object to the post-petition Proof of Claim filed by the Internal Revenue
         Service pursuant to 11 U.S.C. §1305;

     WHEREFORE, your movant recommends it is in the best interest of the creditors and the estate that
this petition under Chapter 13 be dismissed.

   I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion to
Dismiss and Certificate of Service of Court Generated Notice of Hearing was served, via U .S. first class
mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this 20th day of
August, 2021.

                                                                           /s/ Robin R. Weiner
                                                                           _____________________________________
                                                                           ROBIN R. WEINER, ESQUIRE
                                                                           STANDING CHAPTER 13 TRUSTEE
                                                                           P.O. BOX 559007
                                                                           FORT LAUDERDALE, FL 33355-9007
                                                                           TELEPHONE: 954-382-2001
                                                                           FLORIDA BAR NO.: 861154
                 Case 20-23437-PDR    Doc 32   Filed 08/20/21   Page 2 of 7
                                                                              MOTION TO DISMISS
                                                                       CASE NO.: 20-23437-BKC-PDR

                                      SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
ROBERTO FERNANDEZ
MADELAIDE TOME
1631 N 72ND AVENUE
HOLLYWOOD, FL 33024-5472

ATTORNEY FOR DEBTORS
ROBERT SANCHEZ, ESQUIRE
355 W 49TH STREET
HIALEAH, FL 33012

CREDITOR(S)
ACCELERATED INVENTORY MGT, LLC
BASS & ASSOCIATES
3936 E. FT. LOWELL SUITE 200
TUCSON, AZ 85712

ACTING US ATTORNEY FOR S. DISTRICT OF FL
ATTN: BENJAMIN G. GREENBERG
99 NE 4TH STREET
MIAMI, FL 33132

ALLY FINANCIAL
POB 380901
BLOOMINGTON, MN 55438

ASSET ACCEPTANCE, LLC
C/O COLLEEN E. LEHMANN, ESQ.
POB 290335
TAMPA, FL 33687

AT&T CORP
C/O AT&T SERVICES, INC
ONE AT&T WAY, ROOM 3A104
BEDMINISTER, NJ 07921

BERTIS A. ECHOLS, III ESQ.
EVAND PETREE PC
1715 AARON BRENNER DRIVE, SUITE 800
MEMPHIS, TN 38120
                  Case 20-23437-PDR    Doc 32   Filed 08/20/21   Page 3 of 7
                                                                               MOTION TO DISMISS
                                                                        CASE NO.: 20-23437-BKC-PDR

CAPITAL ONE
POB 30285
SALT LAKE CITY, UT 84130

CAPITAL ONE BANK (USA) N.A.
AMERICAN INFOSOURCE AS AGENT
4515 N SANTA FE AVENUE
OKLAHOMA CITY, OK 73118

CAPITAL ONE BANK (USA) N.A.
C/O AMERICAN INFOSOURCE LP
POB 71083
CHARLOTTE, NC 28272

CARMAX BUSINESS SERVICES LLC
POB 440609
KENNESAW, GA 30160

CHASE AUTO FINANCE
POB 901076
FT WORTH, TX 76101

CITIBANK SD NA
POB 790034
SAINT LOUIS, MO 63179-0034

CITIBANK, N.A.
5800 S CORPORATE PL
SIOUX FALLS, SD 57108-5027

CITIBANK, N.A.
6716 GRADE LN BLDG 9 STE 910-PY DEPT
LOUISVILLE, KY 40213-3439

CITIZENS BANK N.A.
1 CITIZENS DRIVE MAILSTOP ROP15B
RIVERSIDE, RI 02915

FORD MOTOR CREDIT
POB 542000
OMAHA, NE 68154

FORD MOTOR CREDIT COMPANY, LLC
C/O MOODY JONES & INGINO PA
1333 S UNIVERSITY DRIVE, SUITE 201
PLANTATION, FL 33324
                  Case 20-23437-PDR   Doc 32   Filed 08/20/21   Page 4 of 7
                                                                              MOTION TO DISMISS
                                                                       CASE NO.: 20-23437-BKC-PDR

INTERNAL REVENUE SERVICE
POB 7346
PHILADELPHIA, PA 19101-7346

JEFFERSON CAPITAL SYSTEMS LLC
POB 772813
CHICAGO, IL 60677

JEFFERSON CAPITAL SYSTEMS, LLC
POB 7999
SAINT CLOUD, MN 56302

KOHL'S
C/O PERITUS PORTFOLIO SERVICES
POB 141509
IRVING, TX 75014

LENDING CLUB CORP
595 MARKET STREET
SUITE 200
SAN FRANCISCO, CA 94105

LINCOLN AUTOMOTIVE FIN
ATTN: BANKRUPTCY
PO BOX 542000
OMAHA, NE 68154

LVNV FUNDING, LLC
C/O RESURGENT CAPITAL SERVICES
POB 10587
GREENVILLE, SC 29603-0587

MARINOSCI LAW GROUP PA
100 WEST CYPRESS CREEK ROAD, SUITE 1045
FT LAUDERDALE, FL 33309

MERRICK GARLAND, US ATTORNEY GENERAL
US DEPARTMENT OF JUSTICE
950 PENNSYLVANIA AVE. NW
WASHINGTON, DC 20530

MIAMI TRUCK LEASING
2890 NW 127TH STREET
OPA LOCKA, FL 33054
                 Case 20-23437-PDR   Doc 32   Filed 08/20/21   Page 5 of 7
                                                                             MOTION TO DISMISS
                                                                      CASE NO.: 20-23437-BKC-PDR

MIDLAND CREDIT MANAGEMENT
C/O ASSET ACCEPTANCE
POB 2036
WARREN, MI 48090

MIDLAND CREDIT MANAGEMENT INC
POB 2037
WARREN, MI 48090

NORTHWEST FEDERAL CREDIT UNION
POB 1229
HERNDON, VA 20170

PENNY MAC LOAN SERVICE LLC
POB 660929
DALLAS, TX 75266

PENNYMAC LOAN SERVICES, LLC
POB 2410
MOORPARK, CA 93020

PINNACLE CREDIT SERVICES, LLC
C/O RESURGENT CAPITAL SERVICES
POB 10587
GREENVILLE, SC 29603

PORTFOLIO RECOVERY ASSOCIATES, LLC
POB 12914
NORFOLK, VA 23541

PORTFOLIO RECOVERY ASSOCIATES, LLC
POB 41067
NORFOLK, VA 23541

PRINCEPARKER
625 CROWN CRESCENT CT
CHARLOTTE, NC 28227

QUANTUM3 GROUP LLC
POB 2489
KIRKLAND, WA 98083

SALLIE MAE
ATTN: BANKRUPTCY
PO BOX 9500
WILKES BARRE, PA 18773
                    Case 20-23437-PDR   Doc 32   Filed 08/20/21   Page 6 of 7
                                                                                MOTION TO DISMISS
                                                                         CASE NO.: 20-23437-BKC-PDR

SEARS
PO BOX 9001055
LOUISVILLE, KY 40290-1055

SUNRISE CREDIT SERVICES, INC.
ATTN: BANKRUPTCY
260 AIRPORT PLAZA
FARMINGDALE, NY 11735

SYNCHRONY BANK
C/O PRA RECEIVABLES MANAGEMENT LLC
POB 41021
NORFOLK, VA 23541

SYNCHRONY BANK
C/O PRA RECEIVABLES MANAGEMENT, LLC
POB 41031
NORFOLK, VA 23541

SYNCHRONY BANK
POB 965033
ORLANDO, FL 32896

SYNCHRONY BANK
POB 965060
ORLANDO, FL 32896

TARGET NB
POB 9475
MINNEAPOLIS, MN 55440

TD AUTO FINANCE LLC
POB 16041
LEWISTON, ME 04243-9523

TD BANK, N.A.
BERTIS ECHOLS, ESQ., EVANS PETREE PC
1715 AARON BRENNER DRIVE, SUITE 800
MEMPHIS, TN 38120

UNITED STATES TREASURY
POB 7317
PHILADELPHIA, PA 19101-7317
                 Case 20-23437-PDR   Doc 32   Filed 08/20/21   Page 7 of 7
                                                                             MOTION TO DISMISS
                                                                      CASE NO.: 20-23437-BKC-PDR

VEROS CREDIT
2333 N BROADWAY, STE 130
SANTA ANA, CA 92706

WELLS FARGO BANK, N.A.
C/O WELLS FARGO CARD SERVICES
POB 9210
DES MOINES, IA 50306

WELLS FARGO BANK, N.A.
F8235-02F
POB 10438
DES MOINES, IA 50306
